DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Amended claims filed on 02/22/2021 overcome the rejection of claims 1, 3, 5-14, 16, 18-23, 39 and 41-47 related to improper dependencies under 35 USC § 112 (d).

Allowable Subject Matter
Claims 1, 3, 5-14, 16, 18-23, 39 and 41-47 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to rate-matching across downlink transmission repetitions in wireless communications.
The closest prior of records fails to teach the allowable features of claims 1, 3, 5-14, 16, 18-23, 39 and 41-47.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 1 and 39, the claimed limitations “rate-matching each repetition of the downlink shared channel transmission in each of the plurality of TTIs based at least in part on the first set of control channel resources to identify shared channel resources in each of the plurality of TTIs; and
receiving the downlink shared channel transmission via the shared channel resources in each of the plurality of TTIs,
wherein:
the first set of control channel resources comprises a subset of a set of resources configurable for control channel transmissions,
the shared channel resources in each of the plurality of TTIs comprise at least a portion of the set of resources configurable for control channel transmissions, and wherein the rate-matching comprises:
determining a rate-matching mode for the first set of control channel resources based at least on a dynamic indication field in first control information;
rate-matching the downlink shared channel transmission of the first TTI based at least in part on the determined rate-matching mode; and
rate-matching each remaining TTI of the plurality of TTIs based at least in part on the rate-matching mode for the first set of control channel resources” and as for independent claim 1 and 39, the claimed limitations “identifying a first set of control channel resources in a first transmission time interval (TTI) of a plurality of TTIs in which repetitions of a downlink shared channel transmission to a user equipment (UE) are transmitted, wherein the first set of control channel resources comprises a subset of a set of resources configurable for control channel transmissions and shared channel resources in each of the plurality of TTIs for the downlink shared channel transmissions comprise at least a portion of the set of resources configurable for control channel transmissions;
rate-matching each repetition of the downlink shared channel transmission in each of the plurality of TTIs based at least in part on the first set of control channel resources,
wherein the rate-matching comprises determining a rate-matching mode for the first set of control channel resources, setting a dynamic indication field in first control information to indicate the rate-matching mode to the UE, rate-matching the downlink shared channel transmission of the first TTI based at least in part on the determined rate-matching mode, and rate-matching each remaining TTI of the plurality of TTIs based at least in part on the rate-matching mode for the first set of control channel resources” are considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 02/26/2021